Citation Nr: 1612708	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-26 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a straddle injury with contusion to the testicles and cord with intermittent pain and swelling (groin disability).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  


REMAND

The Veteran was most recently afforded VA Compensation and Pension examinations in March 2015.  His VA treatment records through March 2015 are also of record.

At the February 2016 hearing, the Veteran testified that he had continuing treatment for symptoms of urinary tract infection at VA medical center (VAMC) Charleston.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

He also testified that his symptoms had increased since the last Compensation and Pension examination which also requires remand.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).



Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for an increased rating, to include all VA and non-VA medical records.  Obtain all treatment records from VAMC Charleston, for the period from March 2015 to the present.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected residuals of straddle injury with contusion to the testicles and cord with intermittent pain and swelling.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must indicate these records have been reviewed.  All appropriate testing must be conducted and complaints and clinical manifestations must be reported in detail. The examiner must describe the nature, current severity, and all symptoms associated with the residuals of the groin injury and also indicate what, if any, symptoms of urinary tract infection are present to include whether there is: poor renal function, recurrent symptomatic infection requiring drainage/frequent hospitalization, and/or requiring intensive management.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The examination report must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if the claim on appeal may be granted.  The Veteran should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

